Citation Nr: 0902763	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for death due to treatment at a VA facility.

3.  Entitlement to an increased rating for hepatitis C, post-
transfusion, evaluated as 10 percent disabling, for accrued 
benefits purposes.

4.  Entitlement to service connection for hypertension, 
arteriosclerotic heart disease, status post coronary bypass 
and graft (cardiovascular disability), for accrued benefits 
purposes.



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
August 1957.  He died in December 2003.  The appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from an April 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

The Board notes that the RO decision in December 2004 denied 
service connection for hypertension, arteriosclerotic heart 
disease, status post coronary bypass and graft.  

The claims of service connection for the cause of the 
veteran's death, and accrued claims for a higher rating for 
hepatitis C and to service connection for cardiovascular 
disability, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in December 
2003 as a result of an acute pulmonary edema and as a 
consequence of a myocardial infarction. 

2.  At the time of his death, the veteran had established 
entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for hepatitis C, post transfusion.

3.  Competent evidence reflects that the veteran did not 
incur any additional disability leading to his death that was 
caused by lack of VA treatment and was the proximate result 
of a lack of skill, carelessness, negligence or error 
judgments, or unforeseen event in VA treatment.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for death 
due to VA treatment.  38 C.F.R. §§ 1151, 5107 (West 2007); 38 
C.F.R. §§ 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in December 2005 (1) informed the appellant of the 
information and evidence not of record that was necessary to 
substantiate her claim; (2) informed her of the information 
and evidence that VA would obtain and assist her in 
obtaining; (3) informed her of the information and evidence 
she was expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in July 2008, discussing the downstream 
disability rating and effective date elements of the claim.  
And since providing that additional notice, there has been no 
reason for the RO to go back and readjudicate the claim, such 
as in a supplemental statement of the case (SSOC), because 
there has been no additional evidence submitted in response.  
Cf. Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).

This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if there is arguably any deficiency in the notice to the 
appellant or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, so 
found the error was harmless).

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted:  (1) based on the communications sent 
to her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claim; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
available medical records identified by the veteran and his 
representative.  The RO attempted to obtain his service and 
personnel records, but as discussed below, they were missing.

Unfortunately, RO and Board requests for these records show 
that the veteran's service treatment records (STRs) were 
destroyed in a 1973 fire.  When a veteran's STRs are 
unavailable, through no fault of his, VA's duty to assist, 
duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  The absence of his service medical records, 
however, does not obviate the need for the appellant to have 
medical nexus evidence linking the veteran's death to a 
service-connected disability.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).  That is to say, there is no reverse 
presumption for granting the claim.

Concerning this required medical nexus evidence, VA has a 
duty to provide a medical examination and/or seek a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  VA considers an examination or 
opinion necessary to make a decision on the claim if the 
evidence of record (1) contains competent evidence that the 
claimant has a disability, or persistent recurring symptoms 
of disability; (2) indicates the disability or symptoms may 
be associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The record shows he was granted VA compensation benefits 
under 38 C.F.R. § 1151 for hepatitis C, post transfusion, due 
to treatment at a VA facility in October 1986.  The only 
evidence suggesting an etiological link between his death and 
his service-connected hepatitis C is his appellant-widow's 
unsubstantiated lay allegations.  These statements, alone, 
are insufficient to trigger VA's duty to provide an 
examination.  VA is not obligated to provide an examination 
for a medical nexus opinion where, as here, the supporting 
evidence of record consists only of lay statements.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and assist the appellant with 
her claim, and that no further action is necessary to meet 
the requirements of the VCAA.

The appellant contends that the veteran's service-connected 
hepatitis C, which was due to treatment at a VA facility, was 
the proximate cause of his death.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For claims, as here, filed on or after October 1, 1997, an 
appellant must show that the VA treatment in question 
resulted in additional disability, and further, that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The appellant filed this 
claim in February 2004.

In determining whether additional disability or death exists, 
the veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Provided that additional disability or death is shown to 
exist, the next consideration is whether the causation 
requirements for a valid claim have been met.  In order to 
establish actual causation, the evidence must show that the 
medical or surgical treatment rendered resulted in the 
veteran's additional disability.  See 38 C.F.R. § 
3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the veteran's additional disability 
was an event not reasonably foreseeable - to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

The appellant has expressed her belief that the veteran's 
death was caused by VA treatment in October 1986 when he 
contracted hepatitis C as a result of a blood transfusion.  
However, as she has not been shown to have medical training 
or other expertise, she is not qualified to express an 
opinion regarding any medical causation.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

According to his certificate of death, the veteran died in 
December 2003 as a result of acute pulmonary edema and as a 
consequence of a myocardial infarction.  Although an RO 
decision in July 1997 granted compensation under 38 C.F.R. 
§ 1151 for hepatitis C due to a blood transfusion in October 
1986, there is no competent evidence or an examiner's opinion 
indicating that his hepatitis C caused his death or 
contributed in any way to his heart condition.

Simply stated, there is no evidence that the hepatitis C he 
contracted in October 1986 is the proximate cause of his 
death.  Indeed, the record shows that the veteran had heart 
problems many years prior to contracting hepatitis C in 1986 
- a heart condition, to include hypertension first manifested 
in 1972.  As such, the appellant's claim does not satisfy the 
proximate cause criteria under 38 C.F.R. § 3.361(d).  Thus, 
the evidence does not show that the proximate cause of his 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the heart surgery, or that the proximate cause 
of his death was an event that was not reasonably 
foreseeable.

Based on the above, the Board must conclude that the evidence 
does not support service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.  
The claim for § 1151 compensation therefore must be denied 
because the preponderance of the evidence is unfavorable, in 
turn meaning the doctrine of reasonable doubt does not apply.  
See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.102; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).


ORDER

Compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
death due to treatment at a VA facility are denied.

REMAND

In December 2004, the RO denied service connection for 
hypertension, arteriosclerotic heart disease, status post 
coronary bypass and graft and to a higher rating for 
hepatitis C.  The Board accepts her October statement as a 
Notice of Disagreement (NOD) with the December 2004 rating 
decision.  See 38 C.F.R. § 20.201 (2008).  Since the veteran 
died as a consequence of a heart attack, it would be 
premature for the Board to consider her claim of entitlement 
to service connection for the cause of his death without the 
RO first issuing a Statement of the Case (SOC).  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Moreover, the Board has no discretion and is obliged 
to remand this issue to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  On remand, 
the RO should issue an SOC concerning her claims for service 
connection for hypertension, arteriosclerotic heart disease, 
status post coronary bypass and graft and to a higher rating 
for hepatitis C, both for accrued benefits purposes.  Once 
this has been accomplished, readjudicate her claim for the 
cause of the veteran's death.

Accordingly, this case is REMANDED for the following action:

1.	The RO should issue the appellant an 
SOC as to her claims of service connection 
for hypertension, arteriosclerotic heart 
disease, status post coronary bypass and 
graft, and to a higher rating for 
hepatitis C, to include notification of 
the need, and the appropriate time period, 
in which to file a substantive appeal to 
perfect her appeal on these issues.  

2.	Then, readjudicate the appellants claim 
of service connection for the cause of the 
veteran's death.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

